        Case 4:16-cv-01670 Document 243 Filed in TXSD on 11/16/18 Page 1 of 8



                      IN TH E U N ITE D S TA TE S D IS TRICT CO U RT
                      F O R TH E SO U TH E RN D IS TRICT O F TE XA S
                                  H O U S TON D IV IS IO N


        DHI GROUP, INC. F/K/A DICE
        HOLDINGS, INC. AND
        RIGZONE.COM, INC.,

                                 Plaintiffs,
           v.                                                C.A. NO.: 16-cv-01670
        DAVID W. KENT, JR., SINGLE
        INTEGRATED OPERATIONS
        PORTAL, INC. D/B/A OILPRO AND
        OILPRO.COM, ET AL.,
                         Defendants.


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’
                    EXPERT EVELINA ASLANYAN

          Plaintiffs DHI Group, Inc. and Rigzone.com, Inc. (collectively, “Plaintiffs”) submit

this Response to Defendants’ Motion to Strike Plaintiffs’ Expert Evelina Aslanyan.

                                   I.    SUMMARY
          Defendants make three arguments in support of their motion to strike FBI Special

Agent Evelina Aslanyan. First, Defendants have the audacity to claim that “Aslanyan has

no first hand knowledge regarding the facts giving rise to this lawsuit—she learned

everything from her third-party investigation.” 1 This argument, of course, ignores the

inconvenient fact that the “third party investigation” was conducted by the Federal

Bureau of Investigation, and that Special Agent Aslanyan was the lead agent investigating

David Kent’s criminal activities. Second, despite the reality that the findings of the FBI



1   Defendants’ Motion to Strike Plaintiffs’ Expert Evelina Aslanyan (ECF 230) at pp. 6-7.
         Case 4:16-cv-01670 Document 243 Filed in TXSD on 11/16/18 Page 2 of 8



were sufficient to induce David Kent to plead guilty, Defendants now claim that the same

“facts and information relied upon by [Special Agent] Aslanyan to arrive at her opinions

is (sic) flawed.”2 Finally, apparently realizing that neither of the above arguments passes

muster, Defendants claim that the fact that Special Agent Aslanyan is an FBI Special

Agent makes her testimony too prejudicial.

            As discussed below, the law does not support Defendants’ arguments. Moreover,

the facts do not support Defendants’ arguments. Thus, as demonstrated by Defendants’

Motion to Strike, all that remains is for them to pound the table. See U.S. v. Griffin, 84 F.3d

912, 927 (7th Cir. 1996) (“If the law is against you, argue the facts; if the facts are against

you, argue the law; and if they both are against you, pound the table and attack your

opponent.”). Defendants’ Motion to Strike should be denied.

                                      II.    ARGUMENT

A. Special Agent Aslanyan is Employed by the FBI, Not DHI.

            It is undisputed that Special Agent Aslanyan is employed by the FBI and that she

was the lead agent investigating the factual background that resulted in the criminal

complaint against, and eventual guilty plea by, David Kent. Defendants, however, make

the ridiculous claim that she was “specially employed to provide expert testimony.” Not

surprisingly, their cited cases actually belie their argument. One cited case holds that a

specially employed expert “comes to the case as a stranger and draws opinions from facts

supplied by others, in preparation for trial.” Downey v. Bob’s Disc. Furniture Holdings, Inc.,




2   Id. at p. 14.
                                                2
    Case 4:16-cv-01670 Document 243 Filed in TXSD on 11/16/18 Page 3 of 8



633 F.3d 1, 7 (1st Cir. 2011) (emphasis added). A second cited case adds that a specially

employed witness “has no personal involvement in facts giving rise to the litigation.”

Diamond Consortium, Inc. v. Manookian, 4:16-CV-00094, 2017 WL 2936218 at *7 (E.D. Tex.

July 10, 2017) (emphasis added). A third cited case holds that a specially employed

witness “has no personal involvement in the facts giving rise to a case and is instead

engaged specifically by a party to provide opinions and testimony.” Tolan v. Cotton, CIV.A.

H-09-1324, 2015 WL 5332171, at *7 (S.D. Tex. Sept. 14, 2015) (emphasis added). Special

Agent Aslayan did not come to this case as a stranger with no personal involvement, nor

was she engaged by Plaintiffs to provide testimony; rather, as noted above, she was the

lead FBI agent investigating the criminal aspects of David Kent’s conduct.

       Moreover, Defendants inexplicably cite case law that indisputably establishes

Special Agent Aslanyan as an expert who was not specially employed for the litigation:

“the distinction between a 26(a)(2)(B) expert and a 26(a)(2)(C) expert is that 26(a)(2)(C)

experts’ conclusions and opinions arise from firsthand knowledge of activities they were

personally involved in before the commencement of the lawsuit, and not conclusions they

formed because they were recruited to testify as an expert after-the-fact.” Beane v. Util.

Trailer Mfg. Co., No. 2:10 CV 781, 2013 WL 1344763, at *3 (W.D. La. Feb.25, 2013). Indeed,

she led the investigation that developed the facts and information that led to Plaintiffs’

lawsuit.

       Alternatively, Defendants argue that the disclosed summary of facts and opinions

regarding Special Agent Aslanyan are insufficient. However, the facts and opinions of

Special Agent Aslanyan were both disclosed and well known to Defendants. The real

                                            3
     Case 4:16-cv-01670 Document 243 Filed in TXSD on 11/16/18 Page 4 of 8



issue is that Defendants understandably do not like them, but that is not a sufficient basis

for exclusion.

B. Facts And Information Discovered And Relied Upon By Special Agent Aslanyan
   Were Sufficiently Reliable To Convince David Kent To Plead Guilty.

       Defendants second argument is that any testimony from Special Agent Aslanyan

would be based on unreliable facts, and thus should be excluded under Daubert and its

progeny. Defendants are certainly entitled to dispute the FBI’s facts, as they have done

through their retained “expert,” Trent Livingston, whose only apparent methodology

was to use a “black box” process to bolster David Kent’s unsupported, and

unsupportable, assertion regarding converted members. 3 However, a dispute, real or

manufactured, over the facts uncovered by the FBI, does not render those facts flawed or

unreliable.

       Indeed, those same facts were sufficiently reliable to induce David Kent to plead

guilty in Federal court. The unfortunate reality is that David Kent has apparently

forgotten his testimony at his sentencing hearing when he claimed that he was “very

sorry for any harm that has come to Dice whatever that may be. I honestly don’t know

the full extent of what the damages were but I accept I'll pay, et cetera, whatever I need

to do which has been made clear.” 4 David Kent’s attempt to run from his own words does

not render the facts uncovered by Special Agent Aslanyan, and her colleagues at the FBI,

unreliable.



3 See Plaintiffs’ Motion to Exclude the Unreliable Testimony of Defendants’ Expert Trent Livingston (ECF
226).
4 Tr. of Plea Hearing (ECF 228, Ex. 2) at 32:20-25.


                                                   4
     Case 4:16-cv-01670 Document 243 Filed in TXSD on 11/16/18 Page 5 of 8



C. Special Agent Aslayan’s Testimony Is Damaging Precisely Because It Is So
   Probative.

       As a last resort, Defendants claim that Special Agent Aslanyan’s testimony should

be excluded because of her status as a Special Agent of the FBI. Plaintiffs’ freely admit

that any testimony from Special Agent Aslanyan will be harmful to the Defendants.

However, under Federal Rule of Evidence 403, “‘damage to a defendant’s case is not a

basis for excluding probative evidence,’ because ‘[e]vidence that is highly probative

invariably will be prejudicial to the defense.’” U.S. v. Wallace, 124 Fed. Appx. 165, 167 (4th

Cir. 2005); citing U.S. v. Grimmond, 137 F.3d 823, 833 (4th Cir. 1998). Moreover, any

testimony from Special Agent Aslanyan, as the lead agent in the criminal investigation,

is highly probative. Indeed, the “fact that an investigator, trained and experienced in the

area . . . [at question] has found that it is likely that such an unlawful practice has

occurred, is highly probative of the ultimate issue involved in such cases. Its probative

value, we believe, at least outweighs any possible prejudice to defendant.” Smith v.

Universal Serv., Inc., 454 F.2d 154, 157 (5th Cir. 1972).

                                   III.    CONCLUSION


       In light of the above, Plaintiffs respectfully request that the Court deny Defendants

Motion to Strike Plaintiffs’ Expert Evelina Aslanyan.




                                               5
Case 4:16-cv-01670 Document 243 Filed in TXSD on 11/16/18 Page 6 of 8



                             Respectfully submitted,

                             JORDAN, LYNCH & CANCIENNE PLLC

                             By: s/ Walter Lynch
                                 Walter Lynch
                                 State Bar No. 24046330
                                 Federal I.D. No. 965265
                                 Amir Halevy
                                 State Bar No. 24065356
                                 Federal I.D. No. 1259956
                                 Joseph (“Jeb”) W. Golinkin II
                                 State Bar No. 24087596
                                 Federal I.D. No. 2515657
                                 1980 Post Oak Blvd., Ste. 2300
                                 Houston, Texas 77056
                                 713-955-4020 (Telephone)
                                 713-955-9644 (Fax)
                                 wlynch@jlcfirm.com
                                 ahalevy@jlcfirm.com
                                 jgolinkin@jlcfirm.com

                               ATTORNEYS FOR PLAINTIFFS DHI GROUP,
                               INC. F/K/A DICE HOLDINGS, INC. AND
                               RIGZONE.COM, INC.




                                  6
    Case 4:16-cv-01670 Document 243 Filed in TXSD on 11/16/18 Page 7 of 8




                              CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of November, 2018, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send notification
of this filing to all counsel of record in this case.

                                          /s/ Jeb Golinkin
                                          Joseph W. Golinkin II




                                             7
Case 4:16-cv-01670 Document 243 Filed in TXSD on 11/16/18 Page 8 of 8



          IN TH E U N ITE D S TA TE S D IS TRICT CO U RT
          F O R TH E SO U TH E RN D IS TRICT O F TE XA S
                      H O U S TON D IV IS IO N


DHI GROUP, INC. F/K/A DICE
HOLDINGS, INC. AND
RIGZONE.COM, INC.,

                    Plaintiffs,
   v.                                     C.A. NO.: 16-cv-01670
DAVID W. KENT, JR., SINGLE
INTEGRATED OPERATIONS
PORTAL, INC. D/B/A OILPRO AND
OILPRO.COM, ESTEVAN DUFRIN,
MATTHEW KENT, BRYAN ROBINS,
JEREMY ANTONINI, AND JOHN
DOES NOS 1-10,
                 Defendants.


                           PROPOSED ORDER
 Defendants’ Motion to Strike Plaintiffs’ Expert Evelina Aslanya is Denied.




                                  The Honorable Nancy K. Johnson
                                  United States Magistrate Judge




                                     8
